
	

116 S2534 IS: To amend the Alaska Native Claims Settlement Act to exclude certain payments to Alaska Native elders for determining eligibility for certain programs, and for other purposes.
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2534
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act to exclude certain payments to Alaska Native
			 elders for determining eligibility for certain programs, and for other
			 purposes.
	
	
 1.Eligibility for certain programsSection 39(c) of the Alaska Native Claims Settlement Act (43 U.S.C. 1629e(c)) is amended by adding at the end the following:
			
 (9)In determining eligibility for a program or benefit described in section 29(c), the following shall not be considered:
 (A)An interest in a Settlement Trust. (B)An amount distributed or benefit provided by a Settlement Trust to a Native or descendant of a Native who is 65 years of age or older..
		
